2022 IL App (1st) 191929-U

                                                                                  FIFTH DIVISION
                                                                                    March 18, 2022

                                           No. 1-19-1929

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).


                                          IN THE
                               APPELLATE COURT OF ILLINOIS
                                 FIRST JUDICIAL DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,                   )
                                                       )       Appeal from the
       Plaintiff-Appellee,                             )       Circuit Court of Cook County.
                                                       )
       v.                                              )       93 CR 5960
                                                       )
DAVID RODRIGUEZ a/k/a                                  )       Honorable Michael B. McHale,
LUIS DAVID PENA,                                       )       Judge Presiding.
                                                       )
       Defendant-Appellant.                            )


       JUSTICE CONNORS delivered the judgment of the court.
       Presiding Justice Delort and Justice Cunningham concurred in the judgment.

                                              ORDER

       Held: Rodriguez stated the gist of a constitutional claim in his
       postconviction petition when he argued that his natural life sentence was
       unconstitutional as applied to him; reversed and remanded.

¶1     In 1993, defendant, David Rodriguez, also known as Luis David Pena, pled guilty to the

first degree murders of Juan Melendez and Rafael Garcia. The trial court found Rodriguez

eligible for the death penalty, but after a hearing in aggravation and mitigation, the trial court

sentenced him to natural life in prison. In 2019, Rodriguez filed a pro se postconviction petition

arguing that his life sentence was unconstitutional as applied to him under the proportionate
No. 1-19-1929


penalties clause of the Illinois Constitution. The court summarily dismissed the petition. On

appeal, Rodriguez claims that his petition should be remanded for second-stage postconviction

proceedings where he stated the gist of a constitutional claim that the natural life sentence he

received for offenses he committed when he was 18 years old was in violation of the

proportionate penalties clause as applied to him. For the following reasons, we reverse and

remand for second-stage postconviction proceedings.

¶2                                    I. BACKGROUND

¶3      Rodriguez was charged with two counts of first degree murder in connection with the

shooting deaths of Rafael Garcia and Juan Melendez. The court informed him that if he was

found guilty of murdering the victims, the only two sentences available would be either life

imprisonment without parole or the death penalty. On November 23, 1993, Rodriguez pled guilty

to two counts of first degree murder. The parties stipulated to the following facts in support of

petitioner’s guilty plea.

¶4      On November 2, 1992, at approximately 6:15 p.m., Melendez and Garcia arrived at 3049

West Belden Avenue in Chicago. The victims were members of the Latin Lovers gang, and

Rodriguez was a member of the Orchestra Albany Boys.

¶5      When the victims arrived at that location, an argument ensued. Rodriguez took out a .357

Magnum revolver and fired numerous times at the victims, both of whom were unarmed. The

victims were killed.

¶6      If called to testify, Jose Alvarado would testify that on the date in question he was 15

years old and lived with his family at 3022 West Belden in Chicago. He was sitting on the front

porch of his house on the night in question, when at about 6:30 p.m., he saw a white Cadillac




                                                 2
No. 1-19-1929


pull up and park on Belden. He recognized the car as belonging to Garcia, who was also known

as “Ace.”

¶7     Garcia got out of the car with Melendez, who was also known as “Pee Wee.” After

Garcia parked, another car that Alvarado had never seen before pulled up and parked. Three or

four guys got out and started talking to the Melendez and Garcia. They were talking about a fight

that had happened earlier that day. They were accusing Melendez and Garcia of hitting someone

with a pipe.

¶8     One of the individuals then challenged Melendez to a fight. An individual that Alvarado

knew as “Too Short,” who had been on the street before the other car pulled up, pulled out a gun.

Alvarado would identify Rodriguez as “Too Short.” Rodriguez started firing the gun at Garcia

and Melendez. The victims tried to duck behind a car, but Rodriguez kept firing. Alvarado heard

four shots.

¶9     Daniel Napier would testify that on November 2, 1992, he was visiting with his friend on

Belden between Sacramento and Albany, when a Cadillac pulled up and parked. Two guys got

out of the car whom he recognized as Pee Wee and Ace. After they got out of the car, they got

into an argument with guys from the Orchestra Albany Street gang.

¶ 10   The argument was about a fight that had happened between the two gangs. During the

argument Napier saw a guy he knew as Too Short walking up with a gun in his right hand.

Rodriguez fired three or four shots at Garcia and Melendez, and everyone started running.

¶ 11   Robert Munoz would testify that on the date in question he was at Belden and Albany at

6:15 p.m. He saw an argument that was taking place next to a white Cadillac. He knew Ace from

the neighborhood, but they were involved in different gangs. Munoz was in the Orchestra Albany




                                               3
No. 1-19-1929


gang and Ace was a Latin Lover. Munoz also saw Too Short, who was recruited into the

Orchestra Albany Boys gang about a year before. Munoz would identify Rodriguez as Too Short.

¶ 12   Munoz would testify that he saw Rodriguez pull out a gun and start shooting at Ace and

Ace’s friend. Rodriguez fired four shots and ran towards Sacramento. Munoz did not see anyone

else with a gun.

¶ 13   It would be stipulated that Rodriguez “fled to Puerto Rico on November 3, 1992; that a

warrant was lodged for his arrest; and that he was subsequently extradited back to Chicago.”

¶ 14   Assistant State’s Attorney Michael Holzman would testify that on February 27, 1993, he

had a conversation with Rodriguez where Rodriguez admitted, “in summary, to shooting Juan

Melendez and Rafael Garcia; and also admitted to fleeing to Puerto Rico; and as to what he had

done with the gun after he shot the victims.” ASA Holzman would testify that Rodriguez gave a

court-reported statement, which the State requested to be offered into evidence and published to

the court.

¶ 15   Rodriguez indicated in his statement that he was 18 years old, and a member of the

Orchestra Albany Boys. He was also known as “Too Short.” The Latin Lovers was a rival gang.

He admitted standing on Belden Street on November 2, 1992, armed with a chrome .357

Magnum handgun. Two members of Latin Lovers pulled up, exited the car, flashed gang signs,

and argued with another member of the Orchestra Albany Boys. Rodriguez pulled the gun from

his pocket and shot Ace twice in the chest. He shot Pee Wee in the leg and back. Afterwards, he

went to a nearby apartment, removed the shells from the gun and cleaned the gun. He threw the

shells down and sold his gun to an unknown man. The next day, he flew to his mother’s house in

Puerto Rico. He was extradited back to Chicago five days later.




                                                4
No. 1-19-1929


¶ 16   The court found that the factual basis supported Rodriguez’s guilty plea and found him

guilty of two counts of first degree murder. It found him eligible for the death penalty.

¶ 17   At Rodriguez’s sentencing hearing, evidence was presented in both aggravation and

mitigation. In aggravation, the State presented the testimony of Angela Adorno, a property

manager for Res Corp Realty. She testified that on September 13, 1991, she and her assistant

manager drove to a building she managed at 2744 North Spaulding Avenue where Rodriguez and

five other members of the Orchestra Albany Boys were standing outside and would not leave.

She saw Rodriguez participating in gang activity and “a lot of drug” activities from January 1991

to October 1991.

¶ 18   Nancy Glover testified that she lived at 2637 North Sawyer Avenue and in 1992 she

noticed that Rodriguez and his fellow gang members routinely congregated in the alley beside

her house. She saw Rodriguez approach cars and exchange small packages for cash, and she saw

him block a neighbor’s staircase as she attempted to enter her home with her children.

¶ 19   Chicago Police Officer James Arceo testified that on August 16, 1991, he and his partner

were at 2620 North Spaulding Avenue when he observed three people approach Rodriguez,

engage in a short conversation, and then exchange a “small package” for cash. Officer Arceo

arrested Rodriguez and recovered $78 and multiple packages of suspected cannabis from his

pockets. On September 13, 1991, Adorno approached him in the police station parking lot to tell

him that Rodriguez and others were causing a disturbance at the property she managed and

possibly selling narcotics.

¶ 20   Chicago Police Officer Frank Johnson testified that on August 4, 1992, four people in a

car told him that “two Puerto Ricans” on bicycles had just robbed them at gunpoint. Both




                                                 5
No. 1-19-1929


suspects were eventually found and detained, and one of the victims identified Rodriguez as one

of the armed robbers.

¶ 21   In mitigation, Christina Lickmann testified that Rodriguez was a member of the

Orchestra Albany Boys, and she met him while working as a gang intervention counselor for

Armitage Baptist Church. Lickmann had persuaded Rodriguez to leave his gang before the date

in question, but he returned to the gang a few months later. While in custody for this case,

Rodriguez told Lickmann that he had given his life to God and that he had changed his attitude

towards his gang. The Orchestra Albany Boys had abandoned him since his arrest because he

had attempted to convince them to stop selling drugs, to leave the gang, and to give their lives to

God. Lickmann believed that Rodriguez had changed his life.

¶ 22   Pastor Charles Lyons of the Armitage Baptist Church testified that his church sponsored

a gang intervention program. Pastor Lyons testified that while Rodriguez was incarcerated, he

assisted the gang intervention program by writing letters encouraging other gang members to

stop gang activities.

¶ 23   Rodriguez stated that he was sorry for what happened and asked God and the court to

have mercy on him. Defense counsel argued that Rodriguez was a young man who gravitated to

gangs because he had no family near him, and that since the murders he had changed his life.

Defense counsel urged the court to consider Rodriguez’s age and lack of substantial criminal

record in favor of imposing a natural life sentence rather than the death penalty.

¶ 24   The trial court then sentenced Rodriguez, stating:

                “Mr. Rodriguez, I have reviewed the transcript as to the stipulations that

        were entered at the time of your plea of guilty. This is a very serious situation.

        The lives of two young men have been taken for no good reason at all.



                                                 6
No. 1-19-1929


                They have been killed and they have been taken away from their families,

       and my heart and my sympathy goes out to their families because what you did

       has deprived them of something that we’ll never know what they could possibly

       have been.

                If I had the wherewithal to bring them back to their families I surely would

       do so. Being asked now by the State to take a third life, that being yours. A

       person who killed the other two, the law states that unless there is a factor in

       mitigation sufficient to preclude the imposition of the death penalty, the death

       penalty should be imposed.

                Here I found that you were eligible for the death penalty. There is no

       doubt in my mind that you killed the two individuals; and again, for no reason

       whatsoever, and then after killing them, you fled the jurisdiction, went to Puerto

       Rico. Did not come back here voluntarily. You had to be brought back and I

       think that is a factor to be taken into consideration.

                ***.

                Ultimately, you pled guilty here, and saying that you have found God. I

       presided over many people who have been found guilty. I presided over cases of

       people that have been found guilty of some kind of crime or another including

       people in the same situation as yours, and this finding of God by people such as

       yourself seems to me to be a very common phenomenon, especially in cases such

       as yours when one is faced with the possibility of meeting his maker through the

       imposition of the death penalty.




                                                 7
No. 1-19-1929


                I don’t know if your situation is any different than the others, but

        oftentimes I find it to be put forth just so the death penalty won’t be imposed and

        the finding of God is for a temporary period; and once the crisis is over, the

        finding of God is gone, and one such as yours go back to being as you were

        before.

                ***

                I have read the pre-sentence report in this case. I have heard the factors in

        aggravation and mitigation through the Defendant and stipulations here today,

        and I have looked at your criminal, prior criminal background, and it appears to

        contain nothing very serious. ***

                I heard through live testimony about your drug transactions, selling of

        narcotics, ***. Nothing of a violent nature, and I [will] take that into

        consideration. I also do take into consideration the fact that you did plead guilty

        to the charge.

                Having heard everything that is relevant, I find that there is a factor in

       mitigation sufficient to preclude the imposition of the death penalty in this case

       and because of that, I’m going to sentence you to a life sentence – a sentence of

       life imprisonment without parole.”

¶ 25   On July 17, 2019, Rodriguez filed a pro se postconviction petition arguing that his life

sentence was unconstitutional as applied to him under the proportionate penalties clause. He

stated that his actual date of birth was October 1, 1974, making him just over 18 years old at the

time of the shooting. He stated that he “tried to save his family name from shame and

embarrassment” and used an alias and a false date of birth. His real name is Luis David Pena and



                                                  8
No. 1-19-1929


he was born in Caguas, Puerto Rico. Rodriguez attached his birth certificate to the petition. We

note that in the record, the signed statement that Rodriguez gave to prosecutors contains the

name “Luis David Rodriguez” and initially indicated his birth date as October 1, 1973. However,

the “1973” was crossed out and changed to “1974”, which was initialed by Rodriguez, the two

state’s attorneys, and a detective.

¶ 26     Rodriguez claimed in his postconviction petition that his natural life sentence, imposed

for a crime he committed at the age of 18, was unconstitutional under the proportionate penalties

clause as applied to him. Specifically, Rodriguez noted that his father was an alcoholic who beat

him, his mother neglected him, and he ended up living on the streets at a young age. He was peer

pressured into doing drugs and getting involved in gangs. He tried to escape but could not. His

father did not provide affection or encouragement, but instead offered him alcohol at a young

age. Because of his small stature, Rodriguez was bullied often, and had to learn to defend

himself. Rodriguez grew up alone in a very unstable environment, “living on the streets[,]

sleeping in other people’s homes[,] cars[,] or parks around the neighborhoods.” He ended up in a

gang “where violence, drugs, and alcohol [were] a means to escape the hurt and pain imposed at

home.”

¶ 27     Rodriguez cited to Miller v. Alabama, 567 U.S. 460 (2012), for the proposition that

certain considerations should have been a factor in his sentencing because his brain had not yet

fully developed at the time of the offense, and he suffered from the “same immatur[ity],

impulsive[ness], [and] recklessness” as juveniles “that make them less culpable in their crimes.”

Rodriguez asserted that he received a life sentence without being given the opportunity to

demonstrate that his conduct was not the result of him being “irretrievably corrupt” but rather

because he was impulsive, reckless, immature, and his brain was still developing.



                                                  9
No. 1-19-1929


¶ 28    Rodriguez included in his petition a separate document entitled, “Memorandum of New

Illinois Supreme Court Law Decision,” which cited People v. Harris, 2018 IL 121932, People v.

House, 2019 IL App (1st) 110580-B, and People v. Buffer, 2019 IL 122327.

¶ 29    He also attached several scientific studies that explained the developing science related to

emerging adults. Rodriguez included scientific research that explained the hallmarks of

adolescence that continue into young adulthood – impulsiveness, recklessness, and immaturity –

are only further exacerbated in young adults who are exposed to abuse or other chronically

traumatic experiences as a child.

¶ 30    On August 1, 2019, the trial court summarily dismissed the petition. The written order, in

its entirety, stated:

        “Petitioner acknowledges that he was 18 years of age at the time of the offense.

        For purposes of 8th Amendment issues, an individual’s 18th birthday marks the

        bright line between juveniles and adults. Petitioner has been sentenced as an adult.

        See People v. Harris, 2018 IL 121932. Similarly, People v. Buffer, 2019 IL

        122327 does not support petitioner’s claim. The issues raised and presented by the

        petitioner are frivolous and patently without merit. His petition filed July 17,

        2019, is dismissed.”

¶ 31    The trial court did not address Rodriguez’s only claim in his postconviction petition –

that his sentence was unconstitutional as applied to him under the proportionate penalties clause

of the Illinois Constitution. Rodriguez now appeals.

¶ 32                                   II. ANALYSIS

¶ 33    On appeal, Rodriguez contends that his pro se postconviction petition stated the gist of

constitutional claim when he alleged that his life sentence for a crime he committed when he was



                                                 10
No. 1-19-1929


18 years old was unconstitutional as applied to him under the proportionate penalties clause of

the Illinois Constitution. Ill. Const. 1970, art. I, § 11. The State responds that the trial court’s

order dismissing the petition as frivolous and patently without merit should be affirmed because,

“given the petitioner’s malicious and cold-blooded instigation and commission of the double

murder, there was no arguable basis to conclude, not withstanding petitioner’s status as a young

adult, that the resulting life sentence was so shocking to the moral sense of the community that it

does not withstand under the proportionate penalties clause.” We agree with Rodriguez and

remand his postconviction petition for second-stage proceedings.

¶ 34    The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018)) provides

a framework for an incarcerated individual to collaterally attack his conviction by establishing

the substantial denial of a constitutional right at trial or at sentencing that resulted in that

conviction. 725 ILCS 5/122-1(a)(1) (West 2018). Claims are limited to those that were not, and

could not have been, previously litigated. People v. Petrenko, 237 Ill. 2d 490, 499 (2010).

Proceedings under the Act occur in three stages. At the first stage, the circuit court determines,

without input from the State, whether a petition is frivolous or patently without merit. People v.

Gaultney, 174 Ill. 410, 418 (1996); 725 ILCS 5/122-2.1(a)(2) (West 2018). At the second stage,

the court appoints counsel to represent the defendant and, if necessary, to file an amended

petition. Id. At this stage, the State must either move to dismiss or answer the petition. Id.; 725

ILCS 5/122-4, 5 (West 2018). If the petition and the accompanying documentation make a

substantial showing of a constitutional violation, the defendant may then proceed to the third

stage, where the trial court conducts an evidentiary hearing. 725 ILCS 5/122-6 (West 2018).

¶ 35    Rodriguez’s petition was dismissed at the first stage. Our supreme court has stated that to

survive first-stage scrutiny, a petition need only state the “gist” of a constitutional claim. People



                                                   11
No. 1-19-1929


v. Hodges, 234 Ill. 2d 1, 9 (2009). Formal legal argument and citation to authority are not

required (id.), and all well-pleaded facts that are not positively rebutted by the record must be

taken as true (People v. Romero, 2015 IL App (1st) 140205, ¶ 26). A petition may be summarily

dismissed as “frivolous or patently without merit” only when it has “no arguable basis either in

law or in fact.” People v. Boykins, 2017 IL 121365, ¶ 9. We review the summary dismissal of a

postconviction petition de novo. People v. Brown, 236 Ill. 2d 175, 184 (2010).

¶ 36   We begin with a brief overview of the current law on this issue. The eighth amendment

of the United States Constitution, which is applicable to the states through the fourteenth

amendment, prohibits government from imposing “cruel and unusual punishments” for criminal

offenses. Roper v. Simmons, 543 U.S. 551, 560 (2005). The eighth amendment guarantees

individuals the right not to be subjected to excessive sanctions. Id. The right flows from the

“precept of justice that punishment for crime should be graduated and proportioned to [the]

offense.” Weems v. United States, 217 U.S. 349, 367 (1910). “By protecting even those

convicted of heinous crimes, the Eighth Amendment reaffirms the duty of the government to

respect the dignity of all persons.” Roper, 543 U.S. at 560. The Supreme Court explained:

       “The prohibition against ‘cruel and unusual punishments,’ like other expansive

       language in the Constitution, must be interpreted according to its text, by

       considering history, tradition, and precedent, and with due regard for its purpose

       and function in the constitutional design. To implement this framework, we have

       established the propriety and affirmed the necessity of referring to ‘the evolving

       standards of decency that mark the progress of a maturing society’ to determine

       which punishments are so disproportionate as to be cruel and unusual.” Id. at 560-

       61.



                                                 12
No. 1-19-1929


¶ 37   When the offender is a juvenile and the offense is serious, there is a genuine risk of

disproportionate punishment. People v. Holman, 2017 IL 120655, ¶ 33. In Roper, Graham, and

Miller, the United States Supreme Court addressed that risk and concluded that youth matters in

sentencing. Roper held that the eighth amendment prohibited capital sentences for juveniles who

commit murder. 543 U.S. at 578-79. Graham held that the eighth amendment prohibited

mandatory life sentences for juveniles who commit nonhomicide offenses. 560 U.S at 83. And

Miller held that the eighth amendment prohibited mandatory life sentences for juveniles who

commit murder. 567 U.S. at 489-90. Our supreme court in Holman, 2017 IL 120655, ¶ 43,

adopted the Miller factors.

¶ 38   However, these protections afforded by the eighth amendment apply directly only to

juveniles. As our supreme court has noted, the United States Supreme Court “has clearly and

consistently drawn the line between juveniles and adults for the purpose of sentencing at the age

of 18.” People v. Harris, 2018 IL 121932, ¶ 58. It stated that “claims for extending Miller to

offenders 18 years of age or older have been repeatedly rejected.” Id. ¶ 61.

¶ 39   The trial court in this case summarily dismissed Rodriguez’s postconviction petition

based on the foregoing legal precedent, stating, “Petitioner acknowledges that he was 18 years of

age at the time of the offense. For purposes of 8th Amendment issues, an individual’s 18th

birthday marks the bright line between juveniles and adults. Petitioner has been sentenced as an

adult.” Rodriguez’s argument, however, was not brought pursuant to the eighth amendment, but

rather to the proportionate penalties clause of the Illinois Constitution.

¶ 40   The proportionate penalties clause of the Illinois Constitution specifically provides that

“[a]ll penalties shall be determined according to the seriousness of the offense and with the

objective of restoring the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. Our



                                                  13
No. 1-19-1929


supreme court has explained that this emphasis on rehabilitative potential provides “a limitation

on penalties beyond those afforded by the eighth amendment.” People v. Clemons, 2012 IL

107821, ¶¶ 39-41. And it has acknowledged that young adult offenders are “not necessarily

foreclosed” from raising as-applied challenges to life sentences based on the evolving science on

juvenile maturity and brain development under the proportionate penalties clause.” Harris, 2018

IL 121932, ¶¶ 46, 48. See Thompson, 2015 IL 118151, ¶¶ 43-44 (the as-applied, youth-based

sentencing claim of an 18-year-old offender would be more appropriately raised in

postconviction proceedings rather than on direct appeal); see also Harris, 2018 IL 121932, ¶ 48

“The court has thus opened the door to the possibility that a young-adult offender might

demonstrate, through an adequate factual record, that his or her own specific characteristics were

so like those of a juvenile that imposition of a life sentence absent the safeguards established in

Miller was ‘cruel, degrading, or so wholly disproportionate to the offense that it shocks the moral

sense of the community.’ ” People v. Zumot, 2021 IL App (1st) 191743, ¶ 27 (quoting People v.

Klepper, 234 Ill. 2d 337, 348 (2009)).

¶ 41   In People v. House, 2021 IL 125124, the 19-year-old petitioner raised an as-applied

challenge to his life sentence under the proportionate penalties clause in a postconviction

petition. Our supreme court found that because there was not an evidentiary hearing on that issue

in the trial court, the petitioner therefore did not provide or cite to any evidence relating to how

the evolving science on juvenile maturity and brain development applied to his specific facts and

circumstances, and the trial court made no factual findings critical to determining whether the

science concerning juvenile maturity and brain development applied to petitioner specifically.

While the appellate court cited articles from a newspaper and an advocacy group in support of its

decision to find the petitioner’s sentence unconstitutional, our supreme court noted that “no trial



                                                 14
No. 1-19-1929


court has made factual findings concerning the scientific research cited in the articles, the limits

of that research, or the competing scientific research, let alone how that research applies to

petitioner’s characteristics and circumstances.” Id. ¶ 29. Because the court determined that the

record in that case required further development, it remanded the case for second-stage

postconviction proceedings. Id. ¶ 32.

¶ 42   Similarly in Harris, 2018 IL 121932, the 18-year-old defendant claimed that his life

sentence was unconstitutional as applied to him under the proportionate penalties clause. Our

supreme court noted that “[a]ll as-applied constitutional challenges are, by definition, dependent

on the specific facts and circumstances of the person raising the challenge,” and that it is

therefore paramount that the record be sufficiently developed in terms of those facts and

circumstances for appellate review. Id. ¶ 39. The court stated:

       “A court is not capable of making an ‘as applied’ determination of

       unconstitutionality when there has been no evidentiary hearing and no findings of

       fact. Without an evidentiary record, any finding that a statute is unconstitutional

       ‘as applied’ is premature.” Id.

¶ 43   The Harris court noted that the record “includes only basic information about defendant,

primarily from the presentence investigation report. An evidentiary hearing was not held, and the

trial court did not make any findings on the critical facts needed to determine whether Miller

applies to defendant as an adult.” Id. ¶ 46. The court stated that the “critical point” is “whether

the record has been developed sufficiently to address the defendant’s constitutional claim.” Id. ¶

41. As the court in Harris emphasized, “a reviewing court is not capable of making an as-applied

finding of unconstitutionality in the ‘factual vacuum’ created by the absence of an evidentiary




                                                 15
No. 1-19-1929


hearing and findings of fact by the trial court.” Id. (quoting People v. Minnis, 2016 IL 119563, ¶

19).

¶ 44      Here, we find that Rodriguez’s postconviction stated the gist of a constitutional claim

where he argued that his life sentence was unconstitutional under the proportionate penalties

clause as applied to him. Rodriguez attached his birth certificate to the petition that indicated his

real name to be Luis David Pena, and that he was born on October 1, 1974, making him just

barely 18 years old when he committed this offense. Rodriguez pointed to his troubled

upbringing, his abusive alcoholic father, having to live in the streets and sleeping in parks or

other people’s homes and cars. Rodriguez explained his susceptibility to peer pressure, his abuse

of drugs, and how he came to join a gang.

¶ 45      Rodriguez’s petition also referenced scientific studies that explained the developing

science relating to emerging adults and conclude that the hallmarks of youth – impulsiveness,

recklessness, and immaturity – are further exacerbated when children are exposed to abuse or

other traumatic experiences. Accordingly, there was evidence presented that at least arguably

indicates that at the time of the offense, Rodriguez was sufficiently similar to a juvenile such that

the trial court should have considered his age and other factors before sentencing Rodriguez to a

life sentence. See Boykins, 2017 IL 121365, ¶ 9 (a petition may be summarily dismissed as

“frivolous or patently without merit” only when it has “no arguable basis either in law or in

fact.”)

¶ 46      The State maintains that the summary dismissal of Rodriguez’s petition should be

affirmed because “given petitioner’s malicious and cold-blooded instigation and commission of

the double murder, there was no arguable basis to conclude, notwithstanding petitioner’s status

as a young adult, that the resulting life sentence was so ‘shocking’ as to the ‘moral sense of the



                                                  16
No. 1-19-1929


community’ that it does not withstand under the proportionate penalties clause.” The State relies

on the fact that Rodriguez was an adult, that he was the triggerman, and that he secured passage

to Puerto Rico to avoid capture, thereby nullifying his challenge under the proportionate

penalties clause. The State claims that People v. McClurkin, 2020 IL App (1st) 171274, supports

its argument.

¶ 47   In McClurkin, the defendant was 24 years old at the time of the offense. Id. ¶ 5. He was

convicted of the first degree murders of two victims. Id. The jury found the defendant eligible for

the death penalty, but the trial court sentenced him to natural life after concluding that mitigating

evidence precluded the death penalty. Id. ¶ 8. In requesting leave to file a successive

postconviction petition, the defendant claimed that his mandatory life sentence was

unconstitutional as applied to him under the proportionate penalties clause because the trial court

did not consider his history of abuse, his personality disorder, and his young age at the time of

the offense. Id. ¶¶ 11, 14. The trial court denied the defendant leave to file a successive

postconviction petition, and this court affirmed. This court noted that defendant had felony

criminal convictions in 1991 and 1994, including armed violence, with prison terms of six and

four years respectively. Id. ¶ 7. It stated that the “defendant was a 24-year-old adult – no longer a

teenager as in House – when he committed the murders.” Id. ¶ 21. It noted that the defendant

also had a criminal history of committing violent crimes. Id. The defendant’s diagnosis of

personality disorder was before the trial court during sentencing, and “personality or behavioral

disorders may be aggravating as well as mitigating factors in sentencing.” Id. ¶ 22. This court

found that the defendant did not show the requisite prejudice for filing a successive petition. Id. ¶

23.




                                                 17
No. 1-19-1929


¶ 48   We find McClurkin to be unpersuasive here where Rodriguez’s postconviction petition

was not a successive petition, but rather his first postconviction petition, he had just turned 18

years old at the time of the offense, not 24 years old, he did not have a significant criminal

history, and most importantly, he did not have the opportunity to present any of the evidence

contained in his postconviction petition at his sentencing hearing. In People v. Daniels, 2020 IL

App (1st) 171738, the defendant raised an as-applied proportionate penalties clause challenge to

his life sentence in a post-conviction petition, and this court noted that, “[n]owhere did the

Harris court suggest – and nowhere does House suggest, we might add – that a defendant’s

degree of participation in a crime or discretionary sentence should utterly disqualify him or her

from raising such a claim.” Id. ¶ 31. This court in Daniels further noted that because the

defendant “directed this court’s attention to at least some contemporaneous documentation

regarding his mental health and personal characteristics that he might use to support” his

constitutional claim, he was entitled to further proceedings. Id. ¶ 34. We likewise find that

Rodriguez is entitled to further proceedings.

¶ 49                                   III. CONCLUSION

¶ 50   For the foregoing reasons, we find that Rodriguez stated the gist of a constitutional claim

in his postconviction petition where he argued that the imposition of a natural life sentence was

unconstitutional as applied to him. We remand for second stage proceedings.

¶ 51   Reversed and remanded.




                                                 18